Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Annie Sun Investor Relations Department Country/City Code 8862 Tel: 2656-8096 annie.sun@gigamedia.com.tw GigaMedia Announces Second-Quarter 2016 Financial Results TAIPEI, Taiwan, August5, 2016 – GigaMedia Limited (NASDAQ: GIGM) today announced its unaudited financial results for the second quarter of 2016. Gross profit increased 388% year-over-year to $1.1 million, and loss from operations decreased 66% year-over-year to $1.3 million. Second Quarter Overview ● Mobile and social games continued making stable contribution, maintained $2 million in revenues year-over-year. ● Consolidated gross profit for the second quarter of 2016 amounted to $1.1 million, an increase of 388% from $0.2 million a year before. ● Consolidated loss from operations for the second quartered of 2016 amounted to $1.3 million, a decrease of 66% from $3.8 million a year before. ● Consolidated general and administrative expenses continued trending down, decreasing 20 percent quarter-on-quarter and 41 percent year-over-year. ● Low headquarters operating expenses of $0.6 million, down from $0.8 million in the first quarter of 2016, decreased 20 percent quarter-on-quarter and 25 percent year-over-year. ● Cash outflow from operations of approximately $1.0 million, similar to the first quarter of 2016. ● Game licensed agreement of ArcheAge was signed in June and the first installment of initial fee revenue of USD$250,000 will be recorded in the third quarter of 2016.
